Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
• 	This Office Action is in response to the AMENDMENT entered on 2/4/2021.
•	 Claims 1-20 are pending on this application.


Reasons for Allowance
	The following is an examiner's statement of reasons for allowance:
Relevant prior art - O'Neill et al. (Pub. No.: US 2012/0330465 A1) teaches using a Kalman Filter to determine Gain Parameters and programming a controller with the parameters, see Figure 5. 
Another relevant prior art– Holub et al. (Pub. No.: US 2014/0128997A1) teaches identifying a system model see Figure 4. 
Yet, another relevant prior art - FADELL et al.  (Pub. No.: US 2012/0125559 A1) teaches using a Kalman filter and a model, see para. [0047]. 
Srivastava (Pub. No.: US 2009/0005912 Al) discloses training a model, see para. [0023] and [0030] as well as filtering see para. [0027] and parameters para. [0007].
Erdogmus  (Pub. No.: US 2005/0027494 Al) discloses Kalman gain, see Figure 3 item 315.

 However, none of these references either alone or in combinations teaches or discloses:

Claim 1 
wherein the processing circuit is configured to perform a multi-stage optimization process to identify multiple different sets of model parameters of a dynamic model for the building system, the multi-stage optimization process comprising at least:
a first stage in which the processing circuit is configured to identify a first set of the model parameters using the first set of training data; and
a second stage in which the processing circuit is configured to identify a second set of the model parameters using the second set of training data;
wherein the processing circuit is configured to use the dynamic model to generate a setpoint for the building system and the building system is configured to use the setpoint to affect the state indicated by the output data.

Claim 11
performing, by the controller, a multi-stage optimization process to identify multiple different sets of model parameters of the dynamic model, the multi-stage optimization process comprising at least:
a first stage in which the controller identifies a first set of the model parameters using the first set of training data; and
a second stage in which the controller identifies a second set of the model parameters using the second set of training data; and
using the dynamic model to generate a setpoint for the building system, wherein the building system is configured to use the setpoint to affect the state indicated by the output data. 
in combinations with the remaining elements and features of the claimed invention.

To the extent that these features are not found in the prior art cited by Examiner, the present case is held allowable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
 Claims 1-20 are allowed.

Correspondence Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFTEKHAR A KHAN whose telephone number is (571)272-5699.  The examiner can normally be reached on M-F 9:00AM-6:00PM (CST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/IFTEKHAR A KHAN/Primary Examiner, Art Unit 2127